Citation Nr: 0405210	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  03-12 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June and November 2002 decisions by the RO.


REMAND

When VA receives a complete or substantially complete 
application for benefits, it is required to make reasonable 
efforts to help the claimant obtain evidence necessary to 
substantiate his claim, to include relevant records from VA 
and private sources.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).

In the present case, a VA "problem list" of record shows 
that the veteran was treated by VA for depression on February 
25, 2002.  In addition, when he was examined for VA 
compensation purposes in May 2002, it was noted that he had 
also presented for VA mental health treatment on March 26, 
2002, and that he reported having gone to the Vet Center for 
an initial PTSD evaluation in 1998.  Further, the veteran 
indicated on his formal application for TDIU, dated in July 
2002, that he had been hospitalized at the VA Medical Center 
in Shreveport, Louisiana in 1999, and there is an indication 
in the record that he was also treated for depression at 
Charter Forest Hospital in 1987.  Notably, the record does 
not currently contain any reports of VA hospitalization or 
outpatient treatment dated prior to June 2002.  Nor does the 
record contain reports of the veteran's 1998 initial 
evaluation at the Vet Center, or any reports from Charter 
Forest Hospital.  Accordingly, a remand is required in order 
to fulfill the duty to assist.  38 C.F.R. § 19.9 (2003).

The Board also finds that the veteran should be re-examined 
on remand, inasmuch as the record shows that a VA physician 
in July 2002 (following the date of the most recent 
examination) recommended re-evaluation.  This will ensure 
that the physician conducting the examination has had an 
opportunity to review the entire record, to include any 
additional evidence obtained pursuant to the duty to assist.

For the reasons stated, this case is REMANDED to the RO via 
the Appeals Management Center in Washington, D.C., for the 
following actions:

 1.  The RO should ask the veteran to provide 
information regarding any evidence of current 
or past treatment for psychiatric 
difficulties that has not already been made 
part of the record, and should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  The RO should, in particular, make 
efforts to obtain records of the veteran's 
treatment for depression at Charter Forest 
Hospital in 1987; his initial PTSD evaluation 
at the Vet Center in 1998; his VA 
hospitalization in 1999; and his VA 
outpatient treatment visits on February 25 
and March 26, 2002.  The evidence obtained 
should be associated with the claims folder.

2.  After the above development has been 
completed, the RO should arrange to have the 
veteran scheduled for a PTSD examination for 
purposes of assessing the severity of his 
service-connected psychiatric impairment.  
The examiner should review the claims file 
and all indicated testing should be 
conducted.  The examiner should indicate 
whether the veteran's psychiatric problems 
are severe enough to either interfere with 
his social and occupational functioning or to 
require continuous medication; whether his 
symptoms are controlled by continuous 
medication; whether his symptoms decrease 
work efficiency continuously, occasionally, 
or only during periods of significant stress; 
whether he has panic attacks and, if so, 
whether they occur less than once a week, 
once a week, more than once a week, or 
continuously; whether there is memory loss 
and, if so, whether it is of the short- or 
long-term memory and whether it is mild 
(relating to names, directions, or recent 
events) or more severe (relating to one's own 
name, one's own occupation, or the names of 
close relatives); and whether the condition 
is manifested by depressed mood, anxiety, 
suspiciousness, chronic sleep impairment, 
flattened affect, difficulty in understanding 
complex commands, impaired judgment and/or 
abstract thinking, disturbances of motivation 
or mood, suicidal ideation, obsessional 
rituals that interfere with routine 
activities, impaired impulse control, spatial 
or temporal disorientation, neglect of 
personal appearance and hygiene, gross 
impairment of thought processes or 
communication, grossly inappropriate 
behavior, persistent delusions or 
hallucinations, persistent danger of hurting 
oneself or others, an inability to perform 
the activities of daily living, difficulty in 
adapting to stressful circumstances, 
difficulty in establishing and maintaining 
effective work and/or social relationships, 
or circumstantial, circumlocutory, 
stereotyped, illogical, obscure, or 
irrelevant speech.  The examiner should 
provide a global assessment of functioning 
score in accordance with DSM IV, the meaning 
of the score should be explained, and an 
opinion should be expressed as to whether the 
veteran's PTSD alone renders him 
unemployable.  A complete rationale for all 
opinions should be provided.

3.  The RO should then take adjudicatory 
action on the claims here on appeal.  If any 
benefit sought remains denied, the RO should 
furnish the veteran and his representative a 
supplemental statement of the case (SSOC).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, the Veterans Benefits Administration's Adjudication 
Procedure Manual, M21-1, Part IV, directs ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2003).

